NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12266

            BHARANIDHARAN PADMANABHAN   vs.   KIMBERLEY YOUT.


                             May 26, 2017.


   Supreme Judicial Court, Superintendence of inferior courts.


     The petitioner, Bharanidharan Padmanabhan, appeals from a
judgment of a single justice of this court denying his petition
pursuant to G. L. c. 211, § 3. We affirm.

     In 2013, the respondent, Kimberley Yout, commenced a
product liability action in the Superior Court against Biogen
Inc. and Elan Pharmaceuticals, LLC, related to a medication used
to treat multiple sclerosis. She subsequently amended her
complaint to include Padmanabhan, a medical doctor, and his
company, Scleroplex, Inc., claiming medical malpractice stemming
from Padmanabhan's treatment of her multiple sclerosis with that
medication. Padmanabhan moved to dismiss the claims against
both him and, purportedly, Scleroplex, on several bases: that
venue was improper, that service was improper and ineffective,
and that the claims were barred by the applicable statute of
limitations.1 The motion was denied. Padmanabhan then filed his
G. L. c. 211, § 3, petition, which the single justice denied
without a hearing.


    1
       As the trial court judge properly noted, although
Padmanabhan, who is not a lawyer, is free to represent himself,
he may not represent another person or entity, including
Scleroplex. See Varney Enters., Inc. v. WMF, Inc., 402 Mass.
79, 79 (1988) ("[A] corporation may not be represented in
judicial proceedings by a corporate officer who is not an
attorney licensed to practice law in the Commonwealth").
                                                                  2


     Because the trial court ruling from which Padmanabhan seeks
relief -- the denial of his motion to dismiss -- is
interlocutory, Padmanabhan's appeal to this court is subject to
S.J.C. Rule 2:21, as amended, 434 Mass. 1301 (2001). That rule
requires an appellant to file a preliminary memorandum and
appendix showing that "review of the trial court decision cannot
adequately be obtained on appeal from any final adverse judgment
in the trial court or by other available means." S.J.C. Rule
2:21 (2). Padmanabhan has not done so. Instead of filing a
preliminary memorandum under the rule, he filed instead a full
appellate brief. This failure to comply with the rule defeats
the purpose of the rule and is basis alone for us to decline to
disturb the single justice's judgment. Rasten v. Northeastern
Univ., 432 Mass. 1003, 1003 (2000), cert. denied, 531 U.S. 1168
(2001).2 More importantly, even in his brief he has not made a
showing why review of the denial of his motion to dismiss cannot
adequately be obtained on appeal from any final adverse judgment
in the trial court; he has not, in fact, even addressed the
issue.

     This court's extraordinary power of general superintendence
under G. L. c. 211, § 3, is not a shortcut for the normal
process of trial and appeal. See Foley v. Lowell Div. of the
Dist. Court Dep't, 398 Mass. 800, 802 (1986) ("Where a
petitioner can raise his claim in the normal course of trial and
appeal, relief will be denied"). All of the claims Padmanabhan
raised in his petition in this case are remediable in the normal
course. The single justice therefore did not err or abuse his
discretion in denying the petition.

                                   Judgment affirmed.

     The case was submitted on the papers filed, accompanied by
a memorandum of law.

     Bharanidharan Padmanabhan, pro se.
     Kimberly A. Dougherty for the respondent.




     2
       This is not the first time that Padmanabhan has appealed
to this court from the denial of a G. L. c. 211, § 3, petition
and failed to pursue the appeal pursuant to the applicable
rules. See Padmanabhan v. Centers for Medicare & Medicaid
Servs., 476 Mass. 1018, 1019 (2017).